DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior art reference Roy et al. (Patent NO. 5,986,434) teaches:  A system [Fig.1] comprising: a power train [Fig.1, item 12,14 and 15] comprising a rectifier and power factor correction stage [Fig.1, item 12 rectifier] configured to receive an alternating current (AC) input  [Fig.1, AC input to rectifier 12] voltage waveform and convert the AC input voltage waveform into a regulated direct current (DC) voltage  [Fig.1, col.3, lines 50-60, converting AC input o DC output] on a bulk capacitor [Fig.13, C73, C74 and C75] configured to store electrical charge; and a controller [Fig.2, item 14] configured to control the rectifier and power factor correction stage to perform power factor correction between the AC input voltage waveform and an AC input current waveform related to the AC input voltage waveform [Fig.1, Fig.13, col.4, lines 10-25 col. 6, lines 25-35] 
Prior art reference Divan et al. (Pub NO. US 20140241019) teaches: a current loop regulating the shape of the AC input current waveform to a sinusoidal value in phase with the AC input voltage waveform. [Sinusoidal reference input current I may in phase [0028]]  
Interpreting the claims in light of the specification the examiner finds the claimed invention is patentably distinct from the prior art of record. Any individual or combination of any of these prior art does not explicitly taught or suggests –“a voltage regulation loop configured to regulate the regulated DC voltage on the bulk capacitor to a desired constant average value based on a combination of a DC current signal associated with the power train and a voltage loop error signal based on the regulated DC voltage;” - which taught nor suggested by the prior art of record (PTO-892 and 1449). Therefore, claims 1-15 are indicated allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186